DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-18) and Species D (figure 18) in the reply filed on September 27, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the third section extending from the second section toward the base” in line 11.  If the arcuate slot is defined in the base, is it uncertain how the third section of the arcuate slot extends toward the base.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 13, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (6,398,136).
Smith discloses an adapter comprising:
an upstream connector 102 having an upstream body including:
an upstream portion 106;
a downstream portion 110 defining a downstream orifice, the downstream portion having a first seat surface (surface of cylinder 134) facing opposite (the upstream portion faces inwardly and the first seat surface faces outwardly) to the upstream portion and surrounding the downstream orifice;
the upstream body defining an internal bore extending between the upstream and downstream portions;
a downstream connector 112 having a downstream body including:

a downstream portion (the downstream end portion of nozzle 112);
the downstream body defining an internal bore fluidly connected to the internal bore of the upstream connector;
a gasket 152 located between the first and second seats;
one of the upstream and downstream connectors having a cylindrical portion 134 at least partially inserted into another one of the upstream and downstream connectors, and at least one post 136 projecting radially from the cylindrical portion;
the other one of the upstream and downstream connectors having at least one arcuate slot 130 defined therein, the at least one arcuate slot being shaped and structured to receive the at least one post of the one of the upstream and downstream connectors.
A connector for an conventional fire hose inherently has threads.
Smith further discloses a spray gun (conventional fire hose), at least one accessory 122.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (6,398,136).
.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over picgrace.com dated June 21, 2019 (IDS filed October 7, 2020).
Applicant’s cited reference of picgrace.com in the IDS filed on October 7, 2020 appears to show the currently claimed invention.  The picgrace.com printout is dated June 21, 2019 which is more than 1 year prior to the effective filing date of the current invention.
The figure does not specifically show a gasket.  Gaskets are well known in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a gasket in the device of picgrace.com to prevent leaks.
Applicant is requested to clarify the disclosure of picgrace.com and how that disclosure differs from Applicant’s currently claimed invention.

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK